         Case 1:18-cv-00830-JAP-SCY Document 17 Filed 11/26/18 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

 WILMINGTON TRUST NATIONAL                           )
 ASSOCIATION, AS SUCCESSOR                           )
 TRUSTEE TO CITIBANK, N.A., AS                       )
 TRUSTEE OF STRUCTURED ASSET                         )
 MORTGAGE INVESTMENTS II TRUST                       )   Case No. 1:18-cv-00830
 2007-AR3, MORTGAGE PASS-THROUGH                     )
 CERTIFICATES, SERIES 2007-AR3                       )
                                                     )
           Plaintiffs,                               )
                                                     )
 vs.                                                 )
                                                     )
 LAURENCE L. LEBRETON, AND IF                        )
 MARRIED, JOHN DOE A (TRUE NAME                      )
 UNKNOWN), HER SPOUSE; AND                           )
 MORTGAGE ELECTRONIC SYSTEMS,                        )
 INC., County of Santa Fe, New Mexico                )
                                                     )
           Defendants.                               )



                         MOTION FOR ATTORNEY’S COSTS AND FEES

           COMES NOW, Plaintiff Wilmington Trust National Association, as successor trustee to

       Citibank, N.A., as Trustee of Structured Asset Mortgage Investments II Trust 2007-AR3,

Mortgage Pass-Through Certificates, Series 2007-AR3 by and through its undersigned counsel,

 and hereby requests this Court to award Plaintiff’s costs and fees with respect to litigating the

Notice of Removal (Docket Entry No. 1) by having to file the Motion to Remand (Docket Entry

        No. 6) per this Court’s Order. For grounds of this Motion, Plaintiff states as follows:

                                            Background

          On August 30, 2018, Defendant Lebreton filed a Notice of Removal (Doc. No. 1) in this

Court, and on September 14, 2018 filed an Amended Notice of Removal (Doc. No. 5), neither of

which was filed timely. Plaintiff opposed the Removal by filing a Motion Remand October 1,



                                                                  US_ACTIVE-143777802.4-JMINGBER 11/26/2018 12:53 PM
       Case 1:18-cv-00830-JAP-SCY Document 17 Filed 11/26/18 Page 2 of 4



2018 (Docket Entry No. 1). On November 13, 2018, this Court granted Plaintiff’s Motion to

Remand and found that The Court can discern no objectively reasonable basis for Defendant

Lebreton’s attempts to remove this case to federal court years after the deadline for removal.

Therefore, Plaintiff is entitled to an award of costs and attorney’s fees under 28 U.S.C. § 1447(c).

Garrett v. Cook, 652 F.3d 1249, 1253–54 (10th Cir. 2011); Porter Trust v. Rural Water Sewer &

Solid Waste Mgmt., Dist. No. 1, 607 F.3d 1251, 1253 (10th Cir. 2010).” (See entered Order to

Remand filed November 14, 2018; (Doc. No. 11).

       Since Defendant Laurence Lebreton first contacted Plaintiff’s Counsel regarding her intent

to Remove this case on August 20, 2018, Plaintiff’s counsel has expended three hours at the rate

of $350 an hour attending to Remanding this case. See Affidavit Jason C. Bousliman attached

hereto as Exhibit A.) For the foregoing reasons, Plaintiff, Wilmington Trust National Association,

as successor trustee to Citibank, N.A., as Trustee of Structured Asset Mortgage Investments II

Trust 2007-AR3, Mortgage Pass-Through Certificates, Series 2007-AR3, respectfully requests that

the Court grant this motion for attorney’s fees in the amount of $1,050, as against Defendant in an

amount based on the attached affidavit; and impose sanctions against Defendant sufficient to deter

future frivolous behavior on her part.

                                                     Respectfully submitted,

                                                     WEINSTEIN & RILEY, P.S.
                                                     By: /s/ Jason Bousliman
                                                     Jason Bousliman
                                                     5801 Osuna Rd Ne, Suite A-103
                                                     Albuquerque, NM 87109
                                                     505-348-3200
                                                     jasonb@w-legal.com
                                                     Attorney for Plaintiff Wilmington Trust
                                                     National Association, as successor trustee to
                                                     Citibank, N.A., as Trustee of Structured Asset
                                                     Mortgage Investments II Trust 2007-AR3,
                                                     Mortgage Pass-Through Certificates, Series
                                                     2007-AR3

                                               -2-
         Case 1:18-cv-00830-JAP-SCY Document 17 Filed 11/26/18 Page 3 of 4



                                            Exhibit A
Jason Bousliman
Attorney fee entries for Lebreton Motion to remand


8/30/18       .1     Review email correspondence from Laurence Lebreton with regard to
amount of claim exceeding $75,000. Forward to client with analysis relating to possible untimely
removal.


9/4/18         .1       Email correspondence with client and prior counsel regarding substitution
of counsel relating to pending motion for removal.


9/4/18         .1      Review Pro-Se Notification form by Laurence L Lebreton electing to
receive electronic notification. Send to client.


9/4/18         .1      Review Pro-Se Notification form by Laurence L Lebreton electing to
receive electronic notification and Judge Steven C. Yarborough assignment. Send to client.


9.5.18         .1     Email with client regarding filing motion to remand and briefing schedule.


9/28/18        .1      Email with client regarding motion to remand issues and relation back to
the underlying state court matter.


9/28/18        .3     Call with client regarding motion to remand.
9/30/18        .5     Review motion to remand and prepare for filing.


10/1/18      .2       Final review of motion to remand. Send motion for filing and service on
Lebreton. Update to client and calendar.


10/3/18        .1     Review motion to clarify filed by Lebreton. Send same to client.


11/6/18        .1     Review Notice of Completion of briefing filed by Laurence Lebreton.
       Case 1:18-cv-00830-JAP-SCY Document 17 Filed 11/26/18 Page 4 of 4




11/6/18        .1       Review Motion for judgment on the pleadings. Send same to client.
11/7/18       .1     Email with client and prior counsel regarding motion to remand and
motion for judgment on the pleadings.


11/8/18        .1       Email correspondence with client concerning pending motions in Federal
Court.


11/12/18      .5   Draft detailed litigation plan for Lebreton with regard to pending motion
for remand and MJOP.


11/14/18       .2     Review drat motion for extension of time to respond to the MJOP and
motion to seal. Send for filing.


11/14/18       .2       Review Order by Judge Parker granting motion to remand. Send same to
client with analysis.


11/21/18       .2     Compile attorney fee entries relating to motion to remand per the Order
entered 11/14. Send same to client.


Total Attorney Fee time for Jason Bousliman relating to Motion to Remand=3.0 hours x$350 per
hour =$1,050
 

 

 

 

 

 

 

 
